Case 1:18-Cv-OlOll-RI\/|C Document 27 Filed 12/10/18 Page 1 of 1

CO 533
Rev,21"20|0

UNITED STATES I)ISTRICT AND BANKRUPTCY COURTS
FOR THE I)ISTRICT OF COLUMBIA

Tay|or Dumpson
Plaintii`f(s)

 

vs. Civil fiction Nu. “15*“'°1”"*“"0

Brian Anoirew Ade, et a|.
Defcndant(s]

AFFIDAVIT IN SUPPORT OF DEFAULT

l hereby certify under penalty oi` perjury, this low ___ clay of December , 20?8 , that I am the attorney

of record for the plaintiff in thc above-entitled ease; that the defendant(s}
Andrew Angtin

was [were] (seicct one):
ij personally served with process on

 

I:I served via registered or certified mail pursuant to provisions oi` Rule 4{C)(ii} of the Superior Court ofthe

District ofColumbia on (date the return receipt was signed by addressee):

 

m served via First C]ass Mail pursuant to provisions of Rule 4(C)(ii} ofthe Federal Rules of Civil Procedure on

(date the Acknow|edgment Form was signed by addressee):

 

Thc authority for obtaining personal jurisdiction over thc defendant served outside the District ofColumbia
D.C. Coda § 13~423{.9}{3); Defendant was served pursuant in Ohio new ease § 2?03_14{L)

§

is:

 

I further certify under penalty of perjury lhat: no appearance has been entered by said defendant(s) in this case; no
pleading has been filed and none served upon the attorney for the plaintiff(s}; (select one)

no extension has been given and the time for filing has expired

Ij although an extension has been given, the time for filing has expired;

and the defendant is neither an infant nor an incompetent person,

The Clerk is requested to enter a Default against said defendant(s). 7

 

Attorney for Plaintif`t`(s) [signature]

Ragan Naresh

Kirkiand & E|lis LLP

655 15th St NW, #1200
Washington, D.C. 20005

o.e. ear NQ. 984?32 (202)-879-5000

 

Bar Id. Number Name, Address and Telephone Number

